Denied and Opinion Filed December 21, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-01523-CV

                      IN RE DEDERIAN DEMOND HERRON, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-05553

                             MEMORANDUM OPINION
                           Before Justices Francis, Evans, and Schenck
                                    Opinion by Justice Evans
       Before the Court is relator’s December 19, 2018 “Motion for Procedurtal [sic] Order

Motion for Stay–Writ of Mandamus.” To be entitled to mandamus relief, a relator must show both

that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). As

the party seeking relief, the relator has the burden of providing the Court with a sufficient record

to establish his right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992) (orig.

proceeding). Rules 52.3 and 52.7 require the relator to provide “a certified or sworn copy” of

certain documents, including any order complained of, any other document showing the matter

complained of, and every document that is material to the relator’s claim for relief that was filed

in any underlying proceeding. TEX. R. APP. P. 52.3(k)(1)(A), 52.7(a)(1). Relator’s three-page

filing includes none of the documents required by rules 52.3 and 52.7 and does not complain of

any action by the trial court of which this Court could review for an abuse of discretion. Relator
has failed to meet his burden and is not entitled to mandamus relief. Accordingly, we deny

relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the

petition if the court determines relator is not entitled to the relief sought).




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE

181523F.P05




                                                  –2–